Citation Nr: 1334016	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  13-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for epilepsy. 


REPRESENTATION

Veteran represented by:	Jill Mitchell, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1991 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO.  


REMAND

The Veteran asserts that his epilepsy originated in service.  In February 1992, a Medical Evaluation Board referred to records from the Brooke Army Medical Center, where the Veteran was treated for a seizure disorder as a minor through his father's military healthcare from 1988 and 1990 prior to service. 

The service treatment records show that the Veteran was treated as an inpatient at Corpus Christi Naval Hospital from March 1992 to May 1992.  In August 2012, the Veteran stated that he may have received treatment from the clinic at Randolph Air Force Base prior to service.  

As the record appears incomplete, further development under the duty to assist is needed. 





Accordingly, the case is REMANDED to the RO for the following action:

1.  Request the inpatient records from the Corpus Christi Naval Hospital from March to May 1992. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).  

2.  Request the inpatient records from the Brooke Army Medical Center from 1988 to 1990, that is, before service, when the Veteran was a dependent of his father.  The records should be requested under both the Veteran's name and under his father's name.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).  

3.  Request the medical records from the clinic at Randolph Air Force Base, before service, when the Veteran was a dependent of his father.  The records should be requested under both the Veteran's name and under his father's name. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).  

4.  Make another request to the National Personnel Records Center for the Veteran's service treatment records.  


If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).  

5.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the records of Drs. Bower, Harvey, and Garrison.  


6.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


